Citation Nr: 1213808	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, including bipolar disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from February 1979 to November 1985. He had additional duty in the Missouri Army National Guard from July 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a petition to reopen a claim for service connection for an anxiety disorder. 

Upon initial consideration of the case in December 2010, the Board recharacterized the issue as a petition to reopen service connection for a psychiatric disability, claimed as bipolar disorder. The Board reopened this claim. Upon remanding the underlying claim for service connection on the merits, the Board restated the issue again as service connection for a psychiatric disability, to include PTSD, having based this upon the contentions raised by the Veteran. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder). Following the Board's remand and the completion of the development directed, the Veteran's claim has returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.






REMAND

While the Board regrets the additional delay accompanied by a further remand,  such action is unavoidable to ensure complete development of this case.

The record reflects a period of National Guard reserve duty from July 1996 to    July 2000, but no corresponding action has yet been undertaken to attempt to obtain the medical records associated with that period of service. The Board has no concern as to records of active duty service from February 1979 to November 1985 -- these are clearly on file. However, according to credible lay testimony from the Veteran and others, he initially sought treatment for mental health difficulties       post-service on or around 1999. It is reasonable to assume that the service treatment records (STRs) from National Guard service might therefore have relevance to his claim. Thus, a records inquiry for this documentation must be completed with the appropriate office of the State of Missouri. See 38 C.F.R. § 3.159(c)(1) (pertaining to requests for records in non-Federal custody). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should contact the Adjutant General for the State of Missouri (and any other appropriate records depository) and request copies of the Veteran's service treatment records for his period of reserve duty service in the Missouri National Guard from July 1996 to July 2000. Then associate all records that are obtained with the claims file.

2. Provided any new evidence is received of treatment for a mental health condition during the Veteran's National Guard service, then forward this case to the psychologist who conducted the May 2011 VA Compensation and Pension examination for a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bipolar disorder is etiologically related to his military service. 

If for any reason this VA examiner is no longer available, and new pertinent evidence has been received, then obtain a new VA examination to determine whether:                     1) the Veteran might now merit a revised diagnosis of PTSD; and 2) whether diagnosed bipolar disorder is etiologically related to military service. 

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.           If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



